ATTORNEY GRIEVANCE COMMISSION                       •        IN THE
OF MARYLAND                                         •        COURT OF APPEALS
                                                    •        OF MARYLAND
       Petitioner
                                                    •        Misc. Docket AG
v.                                                  •        No. 0071
                                                    •        September Term, 2016
STERLING GARRETT MEAD
                                                    •         Circuit Court
               Respondent                           •         for Montgomery County
                                                    •         Case No. 33032-M

                    ***********4t***********************************


                                            ORDER

       Upon consideration of the Joint Petition for One-Year Suspension by Consent filed herein

pursuant to Maryland Rule 19-736, and Respondent's acknowledgement therein that sufficient

evidence exists to sustain allegations that he committed professional misconduct in violation of

Rules 1.5(a), 5.5(a), 8.1(b) and 8.4(a)-(d) of the Maryland Lawyers' Rules of Professional

Conduct in effect prior to July 1, 2016, it is this 8th day of           June         , 2017,

       ORDERED, by the Court of Appeals of Maryland, that Sterling Garrett Mead,

Respondent, is hereby suspended from the practice of law in this State for a period of one year,

effective July 3,2017; and it is further

       ORDERED, that on July 3, 2017, the Clerk of this Court shall strike the name of Sterling

Garrett Mead from the register of attorneys in this Court, notify Respondent of such action, and

comply with the notice provisions set forth in Maryland Rule 19-761(6); and it is further

       ORDERED, that judgment is hereby entered in favor of the Attorney Grievance

Commission of Maryland against Sterling Garrett Mead in the amount of $1,019.30.



                                                        /s/ Clayton Greene Jr.
                                                        Senior Judge